  Case 20-08742      Doc 26   Filed 05/18/20 Entered 05/18/20 16:03:11             Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     20-08742
Jesse R. Anderson                          )
                                           )               Chapter: 13
                                           )
                                                           Honorable David D. Cleary
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 2, having been found by
the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable David D. Cleary
Dated: May 18, 2020                                              United States Bankruptcy Judge
